Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-24 directed to an invention non-elected without traverse.  Accordingly, claims 11-24 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims:

	Claims 11-24 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Delia ‘020 (US 2012/0318020 A1).  Delia ’020 teaches an enclosure, a forming vessel, and a draw plane as claimed.  Delia ‘020 further teaches an actively cooled structure (flapper) with one or more cooling fluid channels to extract heat from a glass web.  Delia ‘020 does not fairly teach or suggest the combination of structure of the at least one actively cooled flapper as claimed, including a shaft extending parallel with the drawn plane and a fin extending outwardly from the shaft, and an axis of rotation extending parallel with the drawn plane such that the at least one actively .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ERIN SNELTING/Primary Examiner, Art Unit 1741